          Case 4:16-cv-00713-JM Document 187 Filed 03/25/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BURRISS RICHARD STOVALL, Guardian
of RICHARD JOSHUA STOVALL,
Incapacitated Adult                                                              PLAINTIFF

vs.                                     No. 4:16-cv-713-JM

MACK TRUCKS, INC.; INDIANA MILLS
& MANUFACTURING, INC.;
DOES                                                                            DEFENDANT


                                               ORDER

        Pending before the Court is Plaintiff’s motion for order requiring production of

confidential test materials in the possession, custody, or control of Indiana Mills &

Manufacturing, Inc. (“IMMI”). (Doc. No. 181). The parties agree that the discovery sought by

Plaintiff is relevant, but there is an issue in that the material was created with third-parties, Pierce

Manufacturing, Inc. (“Pierce”) and Volvo Trucks North America (“Volvo”), under contracts that

require IMMI to maintain confidentiality over the requested information.

        After consideration of the motion and Pierce’s objection, the Court orders that IMMI

produce the requested confidential information. The information shall be subject to the

protective order entered on October 16, 2017. (Doc. No. 59).

        IT IS SO ORDERED this 25th day of March, 2020.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
